DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Office Action is in response to an AMENDMENT entered 12/4/2020 for the patent application 16/881698 filed 5/22/2020. 

Status of Claims
Claims 1-50 have been canceled. Claims 51-70 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 51-70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over 1, 3, 5-11, 13-16 of conflicting Patent No. 10,021,461 B2 in view of U.S. Pub. No. 2017/0257612 A1 to Emeott in further view of in view of U.S. Pub. No. 2016/0133297 A1 to Thornton and in further view of U.S. Pub. No. 2014/0081956 A1 to Yuki. Claims 51-70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-8, 11, 13, 14, 16-20 of conflicting Patent No. 10,701,453 B2 in view of U.S. Pub. No. Emeott in further view of in view of U.S. Pub. No. 2016/0133297 A1 to Thornton and in further view of U.S. Pub. No. 2014/0081956 A1 to Yuki.
Table 1 illustrates the conflicting claim pairs:
Conflicting Patent No. 10,021,461 B2
1
3
1
1
5
6
7
8
1, 2
9
Conflicting Patent No. 10,701,453 B2
1
3
4
1
5
6
7
8
1, 2
11, 16
Pending Application 16/881698
51
52
53
54
55
56
57
58
59
60


Conflicting Patent No. 10,021,461 B2
11
9
9
13
14
15
16
9,10
1
3
Conflicting Patent No. 10,701,453 B2
13
14
11
17
18
19
20
11, 16
1
3
Pending Application 16/881698
61
62
63
64
65
66
67
68
69
70


Table 2 illustrates a mapping between the limitations claim 51 of the pending application and claim 1 of the conflicting Patent No. 10,021,461 B2. Claim 60 and 69 of pending application and claim 11 and 1 in the conflicting Patent No. 10,021,461 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 10,021,461 B2
Claim 1 of Conflicting Application
Serial Number (16/881698)
Claim 51 of Pending Application

51. A method for performing an action based on context of a feature in a media asset over a communications network, the method comprising: 



storing a plurality of objects;

storing, in a context field of a data structure associated with a first object of the plurality of objects, a first context indicator, wherein progress towards a goal in a sporting event being close to the goal is stored as a first characteristic of the first context indicator;

storing, in the context field of the data structure associated with the first object of the plurality of objects, a second context indicator, wherein progress towards the goal in the sporting event being far from the goal is stored as a second characteristic of the second context indicator;

receiving at least one frame of the media asset; 
analyzing pixels of a frame of the media asset being presented;
determining a feature in the at least one frame of the media asset;
determining a presence of a feature in the frame of the media asset based on the analysis of the pixels, wherein the feature corresponds to properties of a plurality of pixels;
comparing the feature to each of the stored plurality of objects to identify the first object of the stored plurality of objects that corresponds to the feature; 

retrieving, from the context field of the data structure associated with the first object, a context indicator associated with the first object by: 

determining, from data associated with the feature, a characteristic of the first object; 
determining a context of the feature based on the frame and based on a data structure comprising a plurality of contexts and corresponding context characteristics;

comparing the characteristic to the first and second characteristics of the first and 




retrieving from a database of actions corresponding to context indicators an action corresponding to the context indicator associated with the first object; and 
determining an action to be performed based on the context of the feature and the priority level of the context of the feature; and
performing the action corresponding to the context indicator associated with the first object.
performing the action in response to the presence of the feature


As Table 2 clearly illustrates, the only limitation not taught by claim 1 of the conflicting patent No. 10,021,461 B2 and 10,701,453 B2 is:
analyzing pixels of a frame of the media asset being presented;
determining a presence of a feature in the frame of the media asset based on the analysis of the pixels, wherein the feature corresponds to properties of a plurality of pixels;
determining a priority level associated with the context to the feature; and
determining an action to be performed based on the priority level of the context of the feature.
However, Emeott discloses analyzing pixels of a frame of the media asset being presented (Emeott Fig. 1-3, ¶0016, 0022, 0023, 0028, 0071, analyzing pixels of a frame of the visual content being displayed);
Emeott Fig. 1-3, ¶0022-0024, 0028, 0030, 0043, determining recognized patterns for individual objects, characters, words or phrases in the frame of the visual content based on the analyzed pixels, where the recognized patterns defined by pixels arranged to form an image/object/text);
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify conflicting Patent No. 10,021,461 B2 and 10,701,453 B2 by analyzing pixels of a frame of the media asset being presented; determining a presence of a feature in the frame of the media asset based on the analysis of the pixels as disclosed by Emeott. The suggestion/motivation would have been in order to provide pixel level analysis of text/object detection in the video thereby increasing the accuracy of the text/object detected enhancing the user’s experience.
Conflicting patent No. 10,021,461 B2, 10,701,453 B2 and Emeott do not expressly disclose wherein the feature corresponds to properties of a plurality of pixels; determining a priority level associated with the context to the feature; and determining an action to be performed based on the priority level of the context of the feature.
Thornton discloses wherein the feature corresponds to properties of a plurality of pixels (Thornton ¶0022, objects identified at the pixel level and characteristics including color and size used to identify pixel blocks).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify conflicting Patent No. Emeott by wherein the feature corresponds to properties of a plurality of pixels as disclosed by Thornton. The suggestion/motivation would have been in order to use various characteristics such as color/size to identify pixel blocks thereby increasing the accuracy of the object identified.
Conflicting patent No. 10,021,461 B2, 10,701,453 B2, Emeott and Thornton do not expressly disclose determining a priority level associated with the context to the feature; and determining an action to be performed based on the priority level of the context of the feature
Yuki discloses determining a priority level associated with the context to the feature (Yuki ¶0089, 0095, 0154, 0163-0164, 0207, determining priority associated with the content information of the objects).
determining an action to be performed based on the priority level of the context of the feature (Yuki ¶0380-0381, determining an action e.g. highlight/decorations performed based on the priority of the content information of the objects).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Conflicting patent No. 10,021,461 B2, 10,701,453 B2, Emeott and Thornton by determining a priority level associated with the context to the feature; and determining an action to be performed based on the priority level of the context of the feature as disclosed by Yuki. The suggestion/motivation would have been in order to provide visual 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 51-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, claims 51, 60 and 69 recites “analyzing pixels…, determining presence…, determining a content of the feature…, determining a priority…, determining an action…, and performing an action…”
The limitation of obtaining the playback information…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a storage circuitry and a control circuitry,” nothing in the claim element precludes the step from practically being performed in the mind (human observation, evaluation, judgement). For example, but for the “a communications network, a computing device, a storage circuitry and a control circuitry” language, “analyzing pixels…, determining presence…, determining a content of the feature…” in the context of this claim encompasses the user visually analyzing the video being displayed to determine various features in the video and making determinations to what the features in the video are. Similarly, the limitation of determining a priority level…, determining an action…, and performing the action…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or on 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a communications network, a computing device, a storage circuitry and a control circuitry. The communications network, the computing device and control circuitry in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) and the storage circuitry to provide the processor with instructions such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the communications network, the computing device, the storage circuitry and 
Dependent claim(s) 52-59, 61-68 and 70 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea where the additional limitations are no more than field of use or merely involve insignificant extra solution activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 51, 54-57, 59, 60, 63-66, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0257612 A1 to Emeott in view of U.S. Pub. No. 2016/0133297 A1 to Thornton and in further view of U.S. Pub. No. 2015/0134668 A1 to Popovich and in further view of U.S. Pub. No. 2014/0081956 A1 to Yuki.
As to claims 51, 60 and 69, Emeott discloses a method for performing an action based on context of a feature in a media asset over a communications network, the method comprising: 
Emeott Fig. 1-3, ¶0016, 0022, 0023, 0028, 0071, analyzing pixels of a frame of the visual content being displayed);
determining a presence of a feature in the frame of the media asset based on the analysis of the pixels (Emeott Fig. 1-3, ¶0022-0024, 0028, 0030, 0043, determining recognized patterns for individual objects, characters, words or phrases in the frame of the visual content based on the analyzed pixels, where the recognized patterns defined by pixels arranged to form an image/object/text);
determining a context of the feature based on the frame (Emeott Fig. 1-3, ¶0022-0024, 0028, 0030, 0043, determining key items defined by the particular pixel pattern based of the frame); 
determining an action to be performed based the context of the feature (Emeott Fig. 1-3, ¶0030-0031, 0043-0044, 0058, 0074, determining an action, e.g. alert, based on the detected key item); and 
performing the action in response to the presence of the feature (Emeott Fig. 1-3, ¶0030-0031, 0043-0044, 0058, 0074, performing the action, e.g. the alert, in response to the key item detected)
Emeott does not expressly disclose wherein the feature corresponds to properties of a plurality of pixels; 
 determining a context of the feature based on a data structure comprising a plurality of contexts and corresponding context characteristics;
determining a priority level associated with the context to the feature; and

Thornton discloses wherein the feature corresponds to properties of a plurality of pixels (Thornton ¶0022, objects identified at the pixel level and characteristics including color and size used to identify pixel blocks).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Emeott by wherein the feature corresponds to properties of a plurality of pixels as disclosed by Thornton. The suggestion/motivation would have been in order to use various characteristics such as color/size to identify pixel blocks thereby increasing the accuracy of the object identified.
Emeott and Thornton do not expressly disclose determining a context of the feature based on a data structure comprising a plurality of contexts and corresponding context characteristics; determining a priority level associated with the context to the feature; and determining an action to be performed based on the priority level of the context of the feature.
Popovich discloses determining a context of the feature based on a data structure comprising a plurality of contexts and corresponding context characteristics (Popovich Fig. 4-7,10, and 11, ¶0046-0048, 0051-0052, 0058-0060, 0067, 0070, determining a plurality of video objects with descriptions and the attribute type, names and descriptions in Tables 1-8)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Emeott and Thornton Popovich. The suggestion/motivation would have been in order to recognize a plurality of different types of actions associated with objects in the video that are indexable, linkable and/or searchable thereby enhancing the user’s experience.
Emeott, Thornton and Popovich do not expressly disclose determining a priority level associated with the context to the feature; and determining an action to be performed based on the priority level of the context of the feature.
Yuki discloses determining a priority level associated with the context to the feature (Yuki ¶0089, 0095, 0154, 0163-0164, 0207, determining priority associated with the content information of the objects).
determining an action to be performed based on the priority level of the context of the feature (Yuki ¶0380-0381, determining an action e.g. highlight/decorations performed based on the priority of the content information of the objects).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Emeott, Thornton and Popovich by determining a priority level associated with the context to the feature; and determining an action to be performed based on the priority level of the context of the feature as disclosed by Yuki. The suggestion/motivation would have been in order to provide visual enhancements based on the priority of the context information of the objects thereby enhancing the user’s experience.
claims 54 and 63, Emeott and Popovich discloses wherein determining the action to be performed based the context of the feature comprises: retrieving the context from a context field of the data structure associated (Emeott Fig. 1-3, ¶0031, 0044, 0058-0059, 0066, 0072, 0074, alert definition and Popovich Fig. 4-7, 10, and 11, ¶0046-0048, 0051-0052, 0058-0060,0067, retrieving from a plurality of tables associated with the video object, a plurality of GUID associated with the video object); and retrieving, from a database of actions corresponding to contexts, an action corresponding to the context of the feature (Emeott Fig. 1-3, ¶0031, 0044, 0058-0059, 0066, 0072, 0074, alert definition and Popovich Fig. 4-7, 10, and 11, ¶0046-0048, 0051-0052, 0058-0060,0067, retrieving from a table of actions corresponding to the plurality of GUID an action corresponding to the GUID associated with the video object).
As to claims 55 and 64, Popovich discloses wherein the action relates to moving a current playback position to another playback position (Popovich Fig. 8-11, ¶0053-0054, 0067, 0072, 0075, 0080, 0082-0084, 0087-0088, link to nagivate/browse between various video objects, frames, shots, scenes, chapters, etc.) and wherein performing the action in response to the presence of the feature comprises: determining the another playback position based on the frame containing the feature (Popovich Fig. 8-11, ¶0053-0054, 0067, 0072, 0075, 0080, 0082-0084, 0087-0088, link to nagivate/browse between various video objects, frames, shots, scenes, chapters, etc.); moving the current playback position to the another playback position (Popovich Fig. 8-11, ¶0053-0054, 0067, 0072, 0075, 0080, 0082-0084, 0087-0088, link to nagivate/browse between various Popovich Fig. 8-11, ¶0053-0054, 0067, 0072, 0075, 0080, 0082-0084, 0087-0088, link to nagivate/browse between various video objects, frames, shots, scenes, chapters, etc.).
As to claims 56 and 65, Emeott and Popovich discloses wherein the action relates to alerting a user to a media asset with subject matter that corresponds to the feature and wherein performing the action in response to the presence of the feature  (Emeott Fig. 1-3, ¶0064,  0066, 0072, 0074, 0094, 0102, action including alert definition and Popovich Fig. 4-7, 10, and 11, ¶0053-0054, 0067, 0072, 0074, 0075, 0080, 0082-0084, 0087-0088, action table 7 and video object-frame-action table 8) comprises: retrieving subject matter of the feature from a subject matter field of a data structure associated with the feature  (Emeott Fig. 1-3, ¶0064,  0066, 0072, 0074, 0094, 0102, action including alert definition and Popovich Fig. 4-7, 10, and 11, ¶0053-0054, 0067, 0072, 0074, 0075, 0080, 0082-0084, 0087-0088, action table 7 and video object-frame-action table 8); searching for a first media asset associated with the retrieved subject matter  (Emeott Fig. 1-3, ¶0064,  0066, 0072, 0074, 0094, 0102, action including alert definition and Popovich Fig. 4-7, 10, and 11, ¶0053-0054, 0067, 0072, 0074, 0075, 0080, 0082-0084, 0087-0088, action table 7 and video object-frame-action table 8); and promoting the first media asset among a plurality of displayed media assets  (Emeott Fig. 1-3, ¶0064,  0066, 0072, 0074, 0094, 0102, action including alert definition and Popovich Fig. 4-7, 10, and 11, ¶0053-0054, 0067, 
As to claims 57 and 66, Emeott and Popovich discloses wherein the action relates to presenting supplemental information related to the feature  (Emeott Fig. 1-3, ¶0064,  0066, 0072, 0074, 0094, 0102, action including alert definition for providing supplemental information and Popovich Fig. 4-7, 10, and 11, ¶0053-0054, 0067, 0072, 0074, 0075, 0080, 0082-0084, 0087-0088, action table 7 and video object-frame-action table 8) and wherein performing the action in response to the presence of the feature comprises: retrieving a pointer to a location of the supplemental information related to the feature from a supplemental information field of a data structure associated with the feature (Emeott Fig. 1-3, ¶0064,  0066, 0072, 0074, 0094, 0102, action including alert definition for providing supplemental information and Popovich Fig. 4-7, 10, and 11, ¶0053-0054, 0067, 0072, 0074, 0075, 0080, 0082-0084, 0087-0088, action table 7 and video object-frame-action table 8) ; accessing the location of the supplemental information (Emeott Fig. 1-3, ¶0064,  0066, 0072, 0074, 0094, 0102, action including alert definition for providing supplemental information and Popovich Fig. 4-7, 10, and 11, ¶0053-0054, 0067, 0072, 0074, 0075, 0080, 0082-0084, 0087-0088, action table 7 and video object-frame-action table 8); retrieving the supplemental information; and generating a simultaneous display of the media asset and the supplemental information (Emeott Fig. 1-3, ¶0064,  0066, 0072, 0074, 0094, 0102, action including alert definition for providing supplemental information and Popovich Fig. 4-7, 10, and 11, ¶0053-0054, 0067, 
As to claims 59 and 68, Popovich discloses associating the feature with a plurality of media assets, wherein the plurality of media assets contains similar content (Popovich Fig. 12, ¶0057-0066, indexing process); storing the feature as a first feature in a library of features associated with the plurality of media assets (Popovich Fig. 12, ¶0057-0066, indexing process including storing in the plurality of tables); and 
storing, in a context field of a data structure associated with the first feature of a plurality of features, a first context indicator, wherein action relating to the first feature is stored as a first characteristic of the first context indicator (Popovich Fig. 12, ¶0057-0066, indexing process including storing in the plurality of tables).

Claims 52, 61 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0257612 A1 to Emeott in view of U.S. Pub. No. 2016/0133297 A1 to Thornton in further view of U.S. Pub. No. 2015/0134668 A1 to Popovich in further view of U.S. Pub. No. 2014/0081956 A1 to Yuki and in further view of U.S. Pub. No. 2012/0167146 A1 to Incorvia.
As to claims 52, 61 and 70, Emeott, Thornton, Popovich and Yuki do not expressly disclose analyzing a group of pixels in a pixel map associated with the frame of the media asset; determining shared properties of a subset of pixels in 
Incorvia discloses analyzing a group of pixels in a pixel map associated with the frame of the media asset (Incorvia Fig. 2, ¶0035-0037, analyzing a plurality of pixels in a pixel coordinate grid associated with frame of the video); determining shared properties of a subset of pixels in the group of pixels (Incorvia Fig. 2, ¶0035-0037, determining frame sequence and/or time component information that changes overtime for the object location associated with the pixel coordinates); and identifying positions of pixels in the subset of pixels as corresponding to the feature (Incorvia Fig. 2, ¶0035-0037, identifying locations/positions of pixels in the set of pixels corresponding to the object).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Emeott, Thornton, Popovich and Yuki by analyzing a pixel map associated with the at least one frame of the media asset; analyzing a group of pixels in the pixel map; determining shared properties of a subset of pixels in the group of pixels; and generating the feature table for the feature containing positions of pixels in the subset of pixels as disclosed by Incorvia. The suggestion/motivation would have been in order to accurately define video objects mapped with a set of coordinates that indicates position in a frame.

Claims 53 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0257612 A1 to Emeott in view of U.S. Pub. No. 2016/0133297 A1 to Thornton and in further view of U.S. Pub. No. 2015/0134668 A1 to Popovich in further view of U.S. Pub. No. 2014/0081956 A1 to Yuki and in further view of U.S. Pub. No. 2014/0267770 A1 to Gervautz.
As to claims 53 and 62, Emeott and Popovich discloses determining, from data associated with the feature, a characteristic of the feature (Emeott Fig. 1-3, ¶0020, 0028, 0031, 0070, determining e.g. logo placed at lower right corner of frame from metadata associated with video data); and retrieving the context from a context field of the data structure associated (Popovich Fig. 4-7, 10, and 11, ¶0053-0054, 0067, 0072, 0074, 0075, 0080, 0082-0084, 0087-0088, indexed tables)
Emeott, Thornton, Popovich and Yuki do not expressly disclose comparing the characteristic to context characteristics of the plurality of contexts stored in the data structure to identify the context; and retrieving the context from a context field of the data structure associated.
Gervautz discloses determining, from data associated with the feature, a characteristic of the feature (Gervautz Fig. 5-10 and 12-16, ¶0072-0073, 0077-0079, 0110-0113, identify/extract attributes, descriptors, etc associated with object in the image);
comparing the characteristic to context characteristics of the plurality of contexts stored in the data structure to identify the context (Gervautz Fig. 5-10 and 12-16, ¶0072-0073, 0077-0079, 0110-0113, compare the attributes of the object in the image to the attributes of objects stored); and 
Gervautz Fig. 5-10 and 12-16, ¶0072-0073, 0077-0079, 0110-0113, identifying the attributes to determining the object for associating the application).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Emeott, Thornton, Popovich and Yuki by comparing the characteristic to context characteristics of the plurality of contexts stored in the data structure to identify the context as disclosed by Gervautz. The suggestion/motivation would have been in order to provide a plurality of different characteristics of the object and using the stored database to retrieve indicators according to the comparison of characteristics to perform an action enhancing the user’s experience.

Claims 58 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0257612 A1 to Emeott in view of U.S. Pub. No. 2016/0133297 A1 to Thornton in further view of U.S. Pub. No. 2015/0134668 A1 to Popovich in further view of U.S. Pub. No. 2014/0081956 A1 to Yuki in further view of U.S. Pub. No. 2009/0234727 A1 to Petty.
As to claims 58 and 67, Emeott and Popovich discloses wherein the media asset is a first media asset, wherein the action is associated with presenting the first media asset to the user simultaneously with a second media asset currently being accessed by the user (Emeott Fig. 1-3, ¶0064,  0066, 0072, 0074, 0094, 0102, action including alert definition for providing supplemental information and Popovich Fig. 4-7, 10, and 11, ¶0053-0054, 0067, 0072, 0074, Emeott Fig. 1-3, ¶0064,  0066, 0072, 0074, 0094, 0102, action including alert definition for providing supplemental information and Popovich Fig. 4-7, 10, and 11, ¶0053-0054, 0067, 0072, 0074, 0075, 0080, 0082-0084, 0087-0088, action table 7 and video object-frame-action table 8 with pop-up pane); and generating a simultaneous display of the first media asset and the second media asset currently being accessed by the user (Emeott Fig. 1-3, ¶0064,  0066, 0072, 0074, 0094, 0102, action including alert definition for providing supplemental information and Popovich Fig. 4-7, 10, and 11, ¶0053-0054, 0067, 0072, 0074, 0075, 0080, 0082-0084, 0087-0088, action table 7 and video object-frame-action table 8 with pop-up pane).
Emeott, Thornton, Popovich and Yuki do not expressly disclose determining the user is not accessing the first media asset.
Petty discloses determining the user is not accessing the first media asset (Petty ¶0121).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Emeott, Thornton, Popovich and Yuki by determining the user is not accessing the first media asset as disclosed by Petty. The suggestion/motivation would have been in order to determine if the user is accessing the content that allows the content to be .

Response to Arguments
Applicant's arguments with respect to claims 51-70 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's arguments filed 12/4/2020 related to claims 51-70 have been fully considered but they are not persuasive. 
In reference to Applicant's arguments:
Claims 51-70 were rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. These rejections are respectfully traversed. 
The Office Action alleges that claims cover the "performance of the limitation in the mind but for the recitation of generic computer components." See Office Action p 8. The Office Action further alleges that "other than reciting 'storage circuitry' and 'control circuitry,' nothing in the claim element precludes the step from practically being performed in mind." See Office Action p 4. Applicant respectfully submits that the rejection does not apply to the claims as amended. 
Amended claim 51 recites a computer-implemented method for performing an action in response to the presence of the feature. For example, the control circuitry of the computing device analyzes pixels of a frame of a media asset being presented on a computing device, determines the presence of the feature based on the analysis, determines a context of the feature based on the frame and a data structure, determines a priority level of the context of the feature, and determines an action to be performed based on the context of the feature and the priority level of the context of the feature. 
As shown above, these are the technical steps that only can be performed on a media 
asset that is presented on the computing device over the communications network. For example, analyzing the pixels of a frame presented on a computing device and determining a presence of a feature based on the analysis, and determining the context of the feature and priority level of the context of the feature to perform an action can only be done on a media asset that is presented on a computing device and cannot be done by the human mind. The claims, as an ordered combination, recites claim limitations in a particular manner that is detailed enough to provide an inventive concept sufficient to confer eligibility. 
Furthermore, Applicant respectfully submits that the claims include meaningful limitations to a practical application that are sufficient to transform the claim into a patent- eligible invention. When an additional element is considered individually by the examiner, the additional elements may be enough to qualify as 'significantly more' if it meaningfully limits the judicial exception...adds a specific limitation that confine the claims to a particular useful application. See Memorandum from Dep. Commerce for Patents. 
Consequently, additional limitations that provide details about the practical application of an idea are the type of limitations that are considered "significantly more." In the present application, the claim includes the additional elements (e.g., analyzes pixels of a frame of a media asset being presented on a computing device, determines the presence of the feature based on 
Accordingly, Applicant respectfully submits that amended claim 51 includes meaningful limitations to a practical application that is sufficient to transform the claim into a patent-eligible invention. Thus, claim 51 as a whole amount to significantly more than an abstract idea and recites patent-eligible subject matter. For at least similar reasons, other independent claims and the respective dependent claims also recite patent-eligible subject matter. 
Reconsideration and withdrawal of the § 101 rejection of the claims are respectfully requested. 

Examiners Response:
The examiner respectfully disagrees. The applicant argues that the technical steps can only be performed on a media asset that is presented on the computing device over the communications network. However, a user/human can view a media asset that is being displayed on computing device such as a television that is connected to the Internet to perform the steps recited in the claims. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a communications network, a computing device, a storage circuitry and a control circuitry. The communications network, the computing device and control circuitry in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) and the storage circuitry to provide the processor with instructions such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Therefore, applicant’s arguments are not persuasive and the examiner respectfully disagrees.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Claims 51-70 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYU CHAE/
Primary Examiner, Art Unit 2426